Appellate Case: 21-8021      Document: 010110700546         Date Filed: 06/23/2022       Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                                                                                   Tenth Circuit
                                        PUBLISH
                                                                                   June 23, 2022
                   UNITED STATES COURT OF APPEALS
                                                                              Christopher M. Wolpert
                                                                                  Clerk of Court
                                      TENTH CIRCUIT


   UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
                                                                     No. 21-8021
    v.

   SHAYNE KYLE ARMAJO,

           Defendant – Appellant.


                APPEAL FROM THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF WYOMING
                          (D.C. No. 0:20-CR-00180-SWS-1)


 O. Dean Sanderford, Assistant Federal Public Defender (Virginia L. Grady, Federal
 Public Defender, with him on the briefs), Denver, Colorado, for Defendant-Appellant.

 Timothy J. Forwood, Assistant United States Attorney (L. Robert Murray, Acting United
 States Attorney with him on the brief), Cheyenne, Wyoming, for the Plaintiff-Appellee.


 Before HARTZ, SEYMOUR, and BALDOCK, Circuit Judges.


 SEYMOUR, Circuit Judge.



         Under the Federal Rules of Evidence, a party may introduce evidence of another’s

 prior bad acts if it is presented for a proper purpose. See Fed. R. Evid. 404(b). Mr.

 Armajo, on trial for stabbing his uncle, sought to present evidence of his uncle’s prior
Appellate Case: 21-8021      Document: 010110700546           Date Filed: 06/23/2022      Page: 2



 assaults in order to bolster a self-defense claim. We consider whether the district court

 abused its discretion when it ruled that this was a permissible use under Rule 404(b) but

 nevertheless excluded most of the proffered evidence under Rule 403 because its

 probative value was substantially outweighed by the risk of undue prejudice.



                                                I

        On the day of the stabbing, Shayne Armajo and his uncle, Eli Armajo, were

 headed to their shared home after a day spent drinking, smoking marijuana, and arguing.

 As they traveled down a country road in a remote portion of Wyoming’s Wind River

 Indian Reservation, things came to a head when Eli declared he had “had enough” of his

 nephew and pulled the truck over so they could “duke it out.”1 Rec., vol. III at 696–97.

 What happened next is disputed.

        At trial, Eli testified that he got out of the truck, met Shayne at the tailgate, and

 started swinging. Eli landed several blows, bloodying Shayne’s face and breaking his

 glasses. Shayne then pulled out a buck knife and began slashing. Eli tried to fend him off,

 but Shayne knocked Eli to the ground and stabbed him twice in the leg. According to Eli,

 Shayne then returned to the truck and drove away, leaving Eli bleeding by the side of the

 road. Fortunately, a passerby spotted him, and authorities were able to get him to a

 hospital. He was treated and released the next day.




        1
         Following defendant’s lead, we refer to him and his uncle by their first names to
 avoid confusion.

                                                2
Appellate Case: 21-8021      Document: 010110700546           Date Filed: 06/23/2022          Page: 3



        The jury never heard directly from Shayne regarding his version of events. In the

 aftermath of the stabbing, he told investigators he had no memory of what happened, and

 he did not testify at trial. Nevertheless, his counsel tried to cast the stabbing as self-

 defense. Counsel suggested Shayne had good reason to fear his uncle. Although Eli was

 older, he was substantially heavier and still vigorous, bragging at trial that he could lift a

 700-pound log. And Eli had shown himself capable of doing Shayne serious harm in the

 past. A Bureau of Indian Affairs officer testified that he arrived at the scene of a reported

 fight between the two in 2018 and found Shayne covered in his own blood, having been

 beaten by his uncle, who was drunk. Shayne was sent to the hospital in an ambulance,

 and Eli was charged with battery and taken to jail.

        Shayne’s attorneys also highlighted evidence that it was Eli, not Shayne, who was

 the aggressor on this occasion. Eli had, by his own admission, instigated the fight and

 landed several blows on Shayne. Investigators found Shayne’s broken glasses at the

 scene, stained with his blood, and they found more blood spattered across the steering

 wheel of Eli’s truck. When Shayne awoke from his stupor, he had a bloody cut across his

 torso and a hole slashed through the chest of his sweatshirt. Moreover, although

 authorities found Shayne’s knife near his mattress, forensic examination of the blade

 showed no signs of human blood. Taken together, the defense argued, the evidence

 showed that it was Eli, not Shayne, who escalated the fight by drawing a knife, and that

 Shayne had only stabbed Eli because he reasonably believed his life to be in danger.




                                                3
Appellate Case: 21-8021      Document: 010110700546          Date Filed: 06/23/2022         Page: 4



        The jurors were apparently not convinced, at least not fully. After deliberating for

 five hours, they returned a mixed verdict: guilty on a charge of assault resulting in serious

 bodily injury, not guilty on a charge of assault with a dangerous weapon with intent to do

 bodily harm.



                                               II

        “A person may resort to self-defense if he reasonably believes that he is in
        imminent danger of death or great bodily harm, thus necessitating an in-kind
        response.” United States v. Toledo, 739 F.3d 562, 567 (10th Cir. 2014). A
        defendant’s “burden of production to warrant a self-defense instruction is not
        onerous.” Id. at 568 (internal quotation marks omitted). It requires only that
        there be “evidence sufficient for a reasonable jury to find in his favor.” Id. at
        567.

 United States v. Barrett, 797 F.3d 1207, 1218 (10th Cir. 2015). Because Shayne clearly

 met this burden, the crux of this appeal concerns evidence the jury never heard. To make

 its case, the government was required to prove beyond a reasonable doubt that the

 stabbing was not an act of self-defense, i.e., that Shayne lacked a genuine and reasonable

 belief that he was in imminent danger of death or great bodily harm and that his use of

 force was necessary. See id. (citing Toledo, 739 F.3d at 567).

        Hoping to stymie the government on this point, Shayne filed notice before trial

 that he intended to present evidence not only of the beating he took from his uncle in

 2018, but of an alleged assault by Eli on his disabled brother in 2014 and several alleged

 assaults on a girlfriend, including a physical assault in 2015 and a sexual assault in 2017.

 Shayne argued that this evidence was admissible under Rule 404(b) because evidence

 that Eli had attacked people in the past, together with evidence that Shayne had known of

                                               4
Appellate Case: 21-8021      Document: 010110700546          Date Filed: 06/23/2022      Page: 5



 the attacks, would tend to show that Shayne had good reason to fear Eli and therefore to

 believe it necessary to meet force with force.

        During a hearing on the matter, the district court ruled that Shayne would be

 allowed to present evidence of Eli’s 2018 assault on him, but the court barred evidence of

 the other alleged assaults. The court agreed that the evidence served a valid purpose

 under Rule 404(b) because Shayne’s state of mind was pivotal on the issue of self-

 defense. But the court also held that the evidence was still subject to Rule 403, which

 provides that a trial court may bar relevant evidence if its probative value is substantially

 outweighed by certain prudential concerns, such as the risk of unfair prejudice. With that,

 the court turned to the balancing analysis mandated by Rule 403.

        On the probative side of the scale, the court concluded that only Eli’s 2018 assault

 on Shayne was highly probative to his state of mind at the time of the incident because it

 happened relatively recently and involved an attack on the defendant himself. By

 contrast, the other alleged assaults were more temporally remote and involved alleged

 assaults on others, a lack of similarity that “substantially reduced” their probative value.

 Rec., vol. III at 37. This was especially true of the alleged sexual assault, as it involved a

 categorically different kind of aggression.

        Meanwhile, on the prejudicial side of the scale, the court believed presenting

 evidence of the other assaults risked wasting time and confusing the issues. Unlike the

 2018 assault on Shayne, which was documented in a police report and ended in a

 conviction, the precise circumstances of the other alleged assaults were not well



                                                5
Appellate Case: 21-8021      Document: 010110700546          Date Filed: 06/23/2022      Page: 6



 documented. Consequently, the court reasoned, proving exactly what happened would

 require “mini trials” and confuse the factual issues the jury had to consider. Most of all,

 the court said the evidence risked unfair prejudice. Presented with allegations that Eli had

 beaten a woman and a person with disabilities, the jury might be tempted to believe he

 was simply a bad person and therefore got what he had coming to him. Concluding that

 these risks substantially outweighed the proffered evidence’s probative value, the court

 excluded it under Rule 403.



                                               III

        Shayne argues on appeal that the district court committed a legal error when it

 discounted the probative value of the other assaults due to their lack of similarity with the

 incident in question. He contends that, unlike in the typical case where a prosecutor offers

 the Rule 404(b) evidence to prove the defendant’s knowledge or identity, similarity is

 simply not a relevant consideration in the self-defense context where the purpose is to

 show the defendant’s own state of mind. As a result of the error, he claims, the court

 mistakenly skewed the balance in favor of exclusion when conducting Rule 403’s

 balancing test.

        In assessing the district court’s decision, we review its legal interpretation of the

 Federal Rules of Evidence de novo and its application of the rules for abuse of discretion.

 United States v. Gutierrez de Lopez, 761 F.3d 1123, 1132 (10th Cir. 2014) (citing United

 States v. Griffin, 389 F.3d 1100, 1103 (10th Cir. 2004)). A district court does not abuse

 its discretion if its ruling “falls within the bounds of permissible choice in the

                                                6
Appellate Case: 21-8021       Document: 010110700546          Date Filed: 06/23/2022      Page: 7



 circumstances and is not arbitrary, capricious, or whimsical.” Id. (citing United States v.

 Smith, 534 F.3d 1211, 1218 (10th Cir. 2008)).

         As an initial matter, the district court was correct in holding that specific instances

 of a victim’s violent conduct may be admissible in a self-defense case to prove the

 defendant’s state of mind. Although we have previously declined to decide whether Rule

 404(b) permits the use of other-act evidence in this manner, see United States v.

 Talamante, 981 F.2d 1153, 1157 (10th Cir. 1992), we see no reason to avoid the question

 here.

         Rule 404(b)(1) provides that “[e]vidence of any other crime, wrong, or act is not

 admissible to prove a person’s character in order to show that on a particular occasion the

 person acted in accordance with the character.” But Rule 404(b)(2) provides that such

 evidence “may be admissible for another purpose, such as proving motive, opportunity,

 intent, preparation, plan, knowledge, identity, absence of mistake, or lack of accident.”

 This list of permissible uses is illustrative, not exhaustive. The rule admits all other-act

 evidence except that tending to prove only propensity. United States v. Tan, 254 F.3d

 1204, 1208 (10th Cir. 2001). Accordingly, we hold that specific instances of a victim’s

 violent conduct, when known to the defendant, may be admitted to prove the defendant’s

 state of mind in a self-defense case. Accord United States v. Bordeaux, 570 F.3d 1041,

 1049 (8th Cir. 2009); United States v. Saenz, 179 F.3d 686, 688 (9th Cir. 1999);

 Government of Virgin Islands v. Carino, 631 F.2d 226, 229 (3d Cir. 1980); see also

 Christopher B. Mueller & Laird C. Kirkpatrick, Federal Evidence, Westlaw § 4:25 (4th



                                                7
Appellate Case: 21-8021     Document: 010110700546          Date Filed: 06/23/2022      Page: 8



 ed., May 2021 update); David P. Leonard, The New Wigmore: Evidence of Other

 Misconduct and Similar Events, Westlaw § 8.5 (2d ed., 2020 Supp.).

        A valid purpose under Rule 404(b) is not the end of the story, however. Even

 otherwise relevant evidence may be subject to exclusion under Rule 403, which provides

 that evidence may be excluded if its probative value is substantially outweighed by a

 danger that it will lead to unfair prejudice, confusion of the issues, or wasted time. See

 Fed. R. Evid. 403; Tan, 254 F.3d at 1207–08. The district court was therefore correct to

 assess the probative value of the evidence and weigh it against the associated prudential

 concerns. And we see no abuse of discretion in the way the court struck the balance.

        We agree with Shayne insofar as he argues that the relationship between the

 similarity of the incident and its probative value may vary depending on the context.

 When presented by a prosecutor to prove the defendant’s identity or knowledge, the

 degree of similarity between the extrinsic conduct and the alleged offense is almost

 always central to determining the evidence’s probative value. See United States v. Mares,

 441 F.3d 1152, 1157–58 (10th Cir. 2006); United States v. Davis, 636 F.3d 1281, 1297–

 98 (10th Cir. 2011). By contrast, in a self-defense case, the link between similarity and

 probative value may be more attenuated. For example, if a victim once bragged about

 stabbing a man in the neck with a ballpoint pen for selling a fake watch, the evidence is

 likely to be probative of the defendant’s reasonable fear, whether or not she has also sold

 the victim counterfeit goods. See United States v. James, 169 F.3d 1210, 1211, 1214–15

 (9th Cir. 1999) (en banc). The probative value survives the dissimilarity because the



                                               8
Appellate Case: 21-8021     Document: 010110700546          Date Filed: 06/23/2022        Page: 9



 attack demonstrates the victim’s willingness to use potentially deadly force at the

 slightest provocation.

        Still, Shayne overstates his case when he argues that similarity is simply irrelevant

 in the self-defense context. All other things being equal, the probative value of a victim’s

 prior act of violence will generally be greater when it involves an attack on the defendant

 or occurs under circumstances that suggest to the defendant that he could be next. In this

 case, Eli’s 2018 assault on Shayne was at least somewhat probative as to Shayne’s state

 of mind because it showed Shayne knew that Eli was willing and able to do him serious

 harm when drunk. Eli’s alleged assaults on a disabled brother and a domestic partner

 would be unlikely to have such salience, even if it could be shown that Shayne was aware

 of them. Indeed, as the district court noted, the assaults appear not to have troubled

 Shayne overly much, as he continued to live and socialize with his uncle during the years

 that followed. Moreover, nothing in Shayne’s proffer suggested that these assaults

 involved the use of a weapon or resulted in serious bodily harm. Given these dynamics,

 the district court committed no legal error when it considered similarity as a factor

 relevant to the probative-value analysis.

        Turning to the court’s assessment of the prejudicial risks, we likewise find no

 reversable error. The court’s primary concern, unfair prejudice, was valid. For the

 purposes of Rule 403, “unfair prejudice” means “an undue tendency to suggest decision

 on an improper basis, commonly, though not necessarily, an emotional one.” Fed. R.

 Evid. 403 Advisory Committee’s Note to the 1972 Proposed Rules. Presentation of



                                              9
Appellate Case: 21-8021      Document: 010110700546          Date Filed: 06/23/2022      Page: 10



  evidence that Eli had abused a disabled person and a woman would almost certainly have

  stirred a strong emotional response from jurors and would likely have tempted some to

  acquit Shayne out of a misguided sense of justice. Moreover, as the district court also

  noted, the jurors may have used the evidence to infer that Eli was a violent person and

  therefore was likely to have been the aggressor in the altercation with Shayne, precisely

  the sort of propensity inference that Rule 404(b) forbids. Although jury instructions

  might have mitigated this problem, it was still a factor the district court could consider as

  part of its Rule 403 balancing analysis.

         As for the risk that admission of the evidence would have led to “mini trials” due

  to insufficient documentation, Shayne may be right that the district court’s concerns were

  misplaced. He argues that although courts may consider waste of time and confusion of

  issues in their balancing analysis, the kind of other-act evidence at issue in this case

  would not ordinarily entail these problems because what is being proved is the

  defendant’s subjective belief in the danger posed by the victim and the reasonableness of

  that belief. Shayne points out that the truth of what transpired is largely beside the point

  so that in-depth factfinding would not usually be required. He contends that here, for

  example, there would have been no need to conduct “mini trials” because Eli’s actual

  culpability was not at issue. All that was required was some evidence of what Shayne

  witnessed or was told about Eli’s alleged assaults, which Eli could have rebutted with a

  flat denial. Thus, presenting evidence of Eli’s prior acts would probably not have wasted

  time or confused the issues. Even assuming the correctness of this argument, given that



                                                10
Appellate Case: 21-8021      Document: 010110700546         Date Filed: 06/23/2022        Page: 11



  the evidence was likely to be highly prejudicial and was of only marginally probative

  value to begin with, we are persuaded the district court was justified in excluding the

  evidence under Rule 403.



                                               IV

         Evidence of a victim’s prior violent acts may be admissible in a self-defense case

  to prove the defendant’s state of mind, but it is subject to Rule 403’s balancing test. As

  applied here, the district court reasonably concluded that the probative value of the

  victim’s alleged assaults was substantially outweighed by the risk of unfair prejudice.

  Consequently, we hold that the district court did not abuse its discretion when it excluded

  the contested evidence.

         AFFIRMED.




                                               11